DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki (US 2015/0015098) in view of Okochi (US 2016/0372983).
Regarding claim 1, Suzuki teaches a motor (10) comprising: 
a cooling channel (30) formed in a rotor core (12) including a plurality of stacked metal sheets ([0019], [0025]), 
wherein the plurality of metal sheets has at least a flow path hole (30a, 30b) that is positioned at a different distance from a rotation axis (O) of the rotor core (12) so that the at least a flow path hole (30a, 30b) in the plurality of metal sheets defines the cooling channel (30), which is inclined at a predetermined slope with respect to the rotation axis (O) of the rotor core (12), while the plurality of metal sheets is stacked one on another.
Suzuki does not explicitly disclose the cooling channel has a stepped cross-section.
Okochi teaches the cooling channel (22) has a stepped cross-section (FIG 6; [0060]).
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have modified Suzuki to incorporate Okochi to teach the cooling channel has a stepped cross-section, for the advantages of increasing the surface area of the cooling channel and also creating turbulence to increase coolant residence time within the cooling channel.
Regarding claim 2/1, Suzuki in view of Okochi was discussed above in claim 1. Suzuki further teaches wherein the cooling channel (30) includes an inlet (32) positioned adjacent to a rotor shaft (14) to which the rotor core (12) is coupled, in a radial direction of the rotor core (12) in a first end surface (12c) of the rotor core (12) and an outlet (34) positioned adjacent to an external surface of the rotor core (12) in the radial direction of the rotor core (12) in a second end surface (12b) of the rotor core (12).
Regarding claim 3/2, Suzuki in view of Okochi was discussed above in claim 2. Suzuki further teaches wherein cooling fluid is introduced into the inlet (32) of the cooling channel (30), flows into the at least a flow path hole (30a, 30b) formed through the plurality of metal sheets and is discharged from the outlet (34) of the cooling channel (30) by centrifugal force (Fc) resulting from rotation of the rotor core (12; FIG 3).
Regarding claim 4/3, Suzuki in view of Okochi was discussed above in claim 3. Suzuki further teaches wherein the cooling fluid (cooling oil from cooling pipes 24) is introduced into the inlet (32) of cooling channel (30). 
Suzuki fails to teach the cooling fluid is introduced from a fluid flow channel formed inside a body of the rotor shaft.
Okochi teaches the cooling fluid (cooling medium) is introduced from a fluid flow channel (52) formed inside a body of the rotor shaft (50).
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have modified Suzuki to incorporate Okochi to teach the cooling fluid is introduced from a fluid flow channel formed inside a body of the rotor shaft, for the advantages of either cooling the rotor prior to cooling the stator, or cooling the rotor and the stator separately from each other.
Regarding claim 5/1, Suzuki in view of Okochi was discussed above in claim 1. Suzuki fails to teach wherein a flow path hole in one metal sheet among the plurality of metal sheets at the inlet of the cooling channel has a cut portion extending toward a rotor shaft to which the rotor core is coupled, for introducing cooling fluid into the cooling channel
Okochi teaches wherein a flow path hole (30) in one metal sheet among the plurality of metal sheets (14) at the inlet (28) of the cooling channel (22, 24) has a cut portion (28a) extending toward a rotor shaft (50) to which the rotor core (12) is coupled, for introducing cooling fluid (cooling medium) into the cooling channel (22, 24).
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have modified Suzuki to incorporate Okochi to teach wherein a flow path hole in one metal sheet among the plurality of metal sheets at the inlet of the cooling channel has a cut portion extending toward a rotor shaft to which the rotor core is coupled, for introducing cooling fluid into the cooling channel, for the advantages of either cooling the rotor prior to cooling the stator, or cooling the rotor and the stator separately from each other.
Regarding claim 6/5, Suzuki in view of Okochi was discussed above in claim 5. Okochi further teaches wherein the cut portion (28a) is formed by cutting a portion of an internal circumference in the one metal sheet (14; FIG 4A) outwards in a radial direction of the rotor shaft (50) in a predetermined length.
Regarding claim 7/1, Suzuki in view of Okochi was discussed above in claim 1. Suzuki further teaches wherein the cooling channel (30) includes a first cooling channel (30b), which is inclined from a first end surface (12c) to a second end surface (12b) of the rotor core (12) with a first predetermined angle with respect to the rotation axis (O) of the rotor core (12), and a second cooling channel (30a), which is inclined from the second end surface (12b) to the first end surface (12c) of the rotor core (12) with a second predetermined angle with respect to the rotation axis (O) of the rotor core (12).
Regarding claim 8/7, Suzuki in view of Okochi was discussed above in claim 7. Suzuki further teaches wherein the first cooling channel (30b) has a series of first stepped cross-sections (inclined from first end to second end), and the second cooling channel (30a) has a series of second stepped cross-sections (inclined from second end to first end).
	Regarding claim 9/7, Suzuki in view of Okochi was discussed above in claim 7. Suzuki further teaches wherein an inlet (32b) of the first cooling channel (30b) is located adjacent to the rotation axis (O) of the rotor core (12) closer than an outlet (34a) of the second cooling channel (30a) in the radial direction of the rotor core (12) in the first end surface (12c) of the rotor core (12), and 
wherein an inlet (32a) of the second cooling channel (30a) is located adjacent to the rotation axis (O) of the rotor core (12) closer than an outlet (34b) of the first cooling channel (30b) in the radial direction of the rotor core (12) in the second end surface (12b) of the rotor core (12; FIG 2).
Regarding claim 10/9, Suzuki in view of Okochi was discussed above in claim 9. Claim 9 is a functional limitation within a structural limitation. As Suzuki in view of Okochi has all the required structure of the claim, Suzuki in view of Okochi is also inherently capable of the required function of claim 10. Thus, Suzuki in view of Okochi teaches claim 10.
Regarding claim 11/7, Suzuki in view of Okochi was discussed above in claim 7. Suzuki further teaches wherein the first cooling channel (30b) and the second cooling channel (30a) are configured symmetrically with each other (FIG 2-4).
Regarding claim 12/7, Suzuki in view of Okochi was discussed above in claim 7. Suzuki further teaches wherein cooling fluid is introduced into inlets (32) of the first and second cooling channels (30b, 30a), 
Suzuki fails to teach cooling fluid is introduced from a fluid flow channel formed inside a body of a rotor shaft to which the rotor core is coupled, 
wherein the fluid flow channel includes a first fluid flow channel passing through the body of the rotor shaft in an axial direction of the rotor shaft, a second fluid flow channel connected to the first fluid flow channel and passing through the body of the rotor shaft in a radial direction of the rotor shaft in front of the first end surface of the rotor core, and a third fluid flow channel connected to the first fluid flow channel and passing through the body of the rotor shaft in the radial direction of the rotor shaft in front of the second end surface of the rotor core.
Okochi teaches cooling fluid is introduced from a fluid flow channel (52) formed inside a body of a rotor shaft (50) to which the rotor core (12) is coupled, 
wherein the fluid flow channel (52) includes a first fluid flow channel (see below) passing through the body of the rotor shaft (50) in an axial direction of the rotor shaft (50), a second fluid flow channel (see below) connected to the first fluid flow channel and passing through the body of the rotor shaft (50) in a radial direction of the rotor shaft (50) in front of the first end surface of the rotor core (12), and a third fluid flow channel (see below) connected to the first fluid flow channel and passing through the body of the rotor shaft (50) in the radial direction of the rotor shaft (50) in front of the second end surface of the rotor core (12).

    PNG
    media_image1.png
    257
    599
    media_image1.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have modified Suzuki to incorporate Okochi to teach cooling fluid is introduced from a fluid flow channel formed inside a body of a rotor shaft to which the rotor core is coupled, wherein the fluid flow channel includes a first fluid flow channel passing through the body of the rotor shaft in an axial direction of the rotor shaft, a second fluid flow channel connected to the first fluid flow channel and passing through the body of the rotor shaft in a radial direction of the rotor shaft in front of the first end surface of the rotor core, and a third fluid flow channel connected to the first fluid flow channel and passing through the body of the rotor shaft in the radial direction of the rotor shaft in front of the second end surface of the rotor core, for the advantages of either cooling the rotor prior to cooling the stator, or cooling the rotor and the stator separately from each other.
Regarding claim 13/10, Suzuki in view of Okochi was discussed above in claim 10. Suzuki further teaches wherein the first cooling channel (30b) includes a number of first cooling channels (four in FIG 2), and the second cooling channel (30a) includes a number of second cooling channels (four in FIG 2), the number of first cooling channels being equal to or greater than the number of second cooling channels (FIG 2).

Regarding claim 14, Suzuki teaches a motor (10) comprising: 
a cooling channel (30) formed in a rotor core (12) including a plurality of stacked metal sheets ([0019], [0025]), 
wherein the plurality of metal sheets has at least a flow path hole (30a, 30b) that is positioned at a different distance from a rotation axis (O) of the rotor core (12) so that the at least a flow path hole (30a, 30b) in the plurality of metal sheets defines the cooling channel (30), which is inclined at a predetermined slope with respect to the rotation axis (O) of the rotor core (12), 
wherein the cooling channel (30) includes a first cooling channel (30b), which is inclined from a first end surface (12c) to a second end surface (12b) of the rotor core (12) with a first predetermined angle with respect to the rotation axis (O) of the rotor core (12), and a second cooling channel (30a), which is inclined from the second end surface (12b) to the first end surface (12c) of the rotor core (12) with a second predetermined angle with respect to the rotation axis (O) of the rotor core (12), 
wherein cooling fluid is introduced into an inlet (32b) of the first cooling channel (30b) and an inlet (32a) of the second cooling channel (30a).
Suzuki fails to teach cooling fluid is introduced from a fluid flow channel formed inside a body of a rotor shaft to which the rotor core is coupled, and 
wherein the fluid flow channel includes a first fluid flow channel passing through the body of the rotor shaft in an axial direction of the rotor shaft, and a second fluid flow channel connected to the first fluid flow channel and passing through the body of the rotor shaft in a radial direction of the rotor shaft in front of the first end surface of the rotor core, and a third fluid flow channel connected to the first fluid flow channel and passing through the body of the rotor shaft in the radial direction of the rotor shaft in front of the second end surface of the rotor core.
Okochi teaches cooling fluid is introduced from a fluid flow channel (52) formed inside a body of a rotor shaft (50) to which the rotor core (12) is coupled, and 
wherein the fluid flow channel (52) includes a first fluid flow channel (see below) passing through the body of the rotor shaft (50) in an axial direction of the rotor shaft (50), and a second fluid flow channel (see below) connected to the first fluid flow channel and passing through the body of the rotor shaft (50) in a radial direction of the rotor shaft (50) in front of the first end surface of the rotor core (12), and a third fluid flow channel (see below) connected to the first fluid flow channel and passing through the body of the rotor shaft (50) in the radial direction of the rotor shaft (50) in front of the second end surface of the rotor core (12).

    PNG
    media_image1.png
    257
    599
    media_image1.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have modified Suzuki to incorporate Okochi to teach cooling fluid is introduced from a fluid flow channel formed inside a body of a rotor shaft to which the rotor core is coupled, and wherein the fluid flow channel includes a first fluid flow channel passing through the body of the rotor shaft in an axial direction of the rotor shaft, and a second fluid flow channel connected to the first fluid flow channel and passing through the body of the rotor shaft in a radial direction of the rotor shaft in front of the first end surface of the rotor core, and a third fluid flow channel connected to the first fluid flow channel and passing through the body of the rotor shaft in the radial direction of the rotor shaft in front of the second end surface of the rotor core, for the advantages of either cooling the rotor prior to cooling the stator, or cooling the rotor and the stator separately from each other.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINKI CHANG whose telephone number is (571)270-0521. The examiner can normally be reached 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on (571)272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MINKI CHANG/Examiner, Art Unit 2834                                                                                                                                                                                                        

/AHMED ELNAKIB/Primary Examiner, 
Art Unit 2834